UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA, )
| PLAINTIFF, 5 | |
VS. re NO.: 4:18-ct-00975-ERW-1
‘DUSTIN].BOONE, — - 5

DEFENDANT.

MOTION TO CONTINUE SENTENCING AND FOR EXTENSION OF TIME TO FILE
OBJECTIONS TO PRESENTENCE REPORT
Comes now the Defendant, Dustin Boone, by his lawyers Stephen Williams and Justin Kuehn,
and respectfully requests a continuance of his sentencing date, as well as an extension to file

objections to his Presentence Report (“PSR”), and in support, he states:

1. A jury returned a guilty verdict against Dustin Boone on June 17, 2021, for Aiding and
Abetting the Deprivation of Rights Under Color of Law Resulting in Bodily Injury.

2. Sentencing is currently set for September 15, 2021.

3. The undersigned defense attorneys only recently entered their appearances on Mr. Boone’s
behalf and did not handle the trial proceedings.

4. Accordingly, a trial transcript has been ordered to assist counsel in preparations for
sentencing. Its completion is expected on or about September 1, 2021.

5. U.S. Probation filed the Defendant’s PSR on August 11, 2021.

 
6. In order to fully review the Defendant's trial transcript and otherwise prepare for
sentencing the defense is asking for a continuance of approximately 30 days. Specifically ;
if the Court? s schedule permits, the defense respectfully requests that sentencing be
rescheduled for the week of October 12, 2021. |

7. Additionally, the decision whether to object to the PSR cannot be adequately made until
defense counsel reviews the trial evidence. Therefore, the Court is respectfully asked to
give the defense until September 22, 2021, to file objections to the PSR.

8. The Government is aware of these requests and does not object.

WHEREFORE, the Defendant, Dustin Boone, respectfully requests that his Motion to
Continue Sentence and for Extension of Time to File Objection to Presentence Report be
Granied.

/s/Justin A. Kuehn

Kuehn, Beasley & Young, P.C.
23 South 1" Street

Belleville, IL 62220
Telephone: (618) 277-7260

Fax: (618) 277-7718
justinkuechn@kuehniawfirm.com

 

/s/STEPHEN C. WILLIAMS
Kuehn, Beasley & Young, P.C.
23 South 1 Street

Belleville, 1L 62220
Telephone: (618) 277-7260
Fax: (618) 277-7718
Swilliams@kuehnlawfirm.com

 
Case: 4:18-cr-00975-ERW Doc. #: 521 Filed: 08/16/21 Page: 3 of 3 PagelD #: 4177

CERTIFICATE OF SERVICE |
We hereby certify that on August 16, 2021, we electronically filed the MOTION TO.
CONTINUE SENTENCING AND FOR EXTENSION OF TIME TO F ILE OBJECTIONS TO
PRESENTENCE. REPORT with the Clerk of the Court using the CMIECF ¢ system which will

send notification of such filing to all counsel of record.

/s/Justin A. Kuehn

Kuehn, Beasley & Young P.C.
23 South 1 Street

Belleville, 1L 62220
Telephone: (618) 277-7260

Fax: (618) 277-7718
justinkuehbn@kuebnlawfirm.com

/sS/STEPHEN C. WILLIAMS
Kuehn, Beasley & Young, P.C.
23 South 1 Street

Belleville, IL 62220
Telephone: (618) 277-7260
Fax: (618) 277-7718
Swilliams@kuehnlawfirm.com

 

 
